Citation Nr: 1809852	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  17-26 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for OSA as secondary to service-connected major depressive disorder.

3.  Entitlement to service connection for a stroke to include any residuals thereof, as secondary to service-connected major depressive disorder and hypertension.

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

5.  Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss.

6.  Entitlement to a total disability rated based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from May 1961 to May 1967.  The Veteran also completed additional service with the United States Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2016 and October 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board notes that when the Veteran filed his August 2016 Notice of Disagreement (NOD) and April 2017 formal appeal of the RO's August 2016 decision continuing the Veteran's 10 percent bilateral hearing loss rating, he indicated that he was appealing both the bilateral hearing loss rating and the effective date.  However, because the Veteran was already rated at 10 percent for bilateral hearing loss effective June 17, 2014 and that rating was assigned in a November 24, 2014 RO decision, there is no effective date issue for the Board to adjudicate, as the August 2016 RO decision declined to increase the Veteran's 10 percent rating.

Additionally, the Board notes that the Veteran previously applied for service connection for right and left foot drop, entitlement to which was denied in a December 2014 RO decision.  The theory advanced by the Veteran at that time was that his hypertension had caused his stroke and that his left and right foot drop were secondary to his stroke.  This decision was not appealed and became final.  However, when the Veteran filed his August 2016 claim application he filed for service connection for his stroke directly, rather than for left or right foot drop.  As such, because a stroke constitutes a distinct injury, to the extent that the Veteran's left and right foot drop may be considered stroke residuals, new and material evidence is not required.  Cf. Boggs v. Peake, 520 F. 3d 1330 (Fed Cir. 2008).

Finally, although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, the Veteran's attorney submitted an October 2016 psychological assessment that indicated that the Veteran's bilateral hearing loss in combination with other service-connected and non-service connected disabilities affected his employability.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of his claim for an increased rating for bilateral hearing loss.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issues of entitlement to service connection for OSA and a stroke and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A January 2013 rating decision denied entitlement to service connection for OSA; the Veteran did not perfect an appeal.

2.  Evidence submitted since the January 2013 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's OSA claim, and therefore raises a reasonable possibility of substantiating the claim.

3.  The Veteran's disabilities prevent him from attending to the needs of nature, caring for himself, or protecting himself from the hazards of his environment.

4.  The Veteran's bilateral hearing loss is manifested by at worst Level IV hearing loss in the right ear, and Level IV hearing loss in the left ear. 


CONCLUSIONS OF LAW

1.  The January 2013 rating decision which denied service connection for OSA is final.  38 U.S.C. § 7105 (2012).

2.  New and material evidence has been received since the January 2013 rating decision, and the claim of entitlement to service connection for OSA is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to SMC based on the need for the regular aid and attendance of another person are met.  38 U.S.C. § 1114 (2012); 38 C.F.R. § 3.350 (2017).

4.  The criteria for entitlement to a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

A. New and Material Evidence for OSA and Entitlement to SMC

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of his new and material evidence claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

B. Increased Rating for Hearing Loss

Neither the Veteran nor his attorney has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott, 789 F.3d 1375, to a duty to assist argument).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).

II. New and Material Evidence Petition

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  However, pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  In such a case, the claim is reopened and the former disposition of that case is reviewed de novo and readjudicated.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Here, the January 2013 OSA decision became final because the Veteran did not submit a timely appeal, nor did he submit additional evidence in support of his claim prior to the expiration of the appeal period.  

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Since the time of the January 2013 rating decision, the Veteran has submitted a February 2017 Disability Benefit Questionnaire (DBQ) that contains a positive etiology opinion with regard to OSA.  The positive etiology opinion submitted states that it is at least as likely as not that the Veteran's service-connected depression aided in the development of his OSA and has permanently aggravated his OSA.  The January 2013 prior final denial of service connection for OSA was predicated on a lack of evidence of in-service incurrence for the purposes of direct service connection.  This new evidence was not previously considered at the time of the January 2013 rating decision and raises a reasonable probability of substantiating the claim.  Accordingly, the Board finds that reopening of the Veteran's claim of entitlement to service connection for OSA is warranted.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

III.  Entitlement to SMC Based on the Need for Aid and Attendance

SMC is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person:(1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and (4) the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.  It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" is a proper basis for the determination of whether a veteran is in need of regular aid and attendance of another person. "Bedridden" is defined as a condition that, through its essential character, actually requires that the claimant remain in bed.  38 C.F.R. § 3.352(a).  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The Veteran is service-connected for the following conditions as follows: (1) major depression, for which he receives a 100 percent rating; (2) hallux valgus of the left foot, for which he receives a 10 percent rating; (3) hallux valgus of the right foot, for which he receives a 10 percent rating; (4) tinnitus, for which he receives a 10 percent rating; and (5) bilateral hearing loss, for which he receives a 10 percent rating.  He also has non-compensable ratings for his bilateral hammertoe conditions and a left toe scar.  The Veteran has not yet been assigned an initial rating for his hypertension, as service connection was recently granted in a January 2018 Board decision.

A March 2016 aid and attendance examination indicated that the Veteran requires the regular need for aid and attendance due to osteoarthritis, foot drop, cognitive impairment, and low back pain.  The examiner concluded that the Veteran could feed himself and did not require nursing home care, but could not prepare his own meals and required assistance in bathing and attending to other hygiene needs and medication management due to issues with standing and reaching and memory issues.  The examiner also noted that the Veteran was sitting in a wheelchair, has urinary incontinence, and left the premises of his home as needed.  The examiner also noted that the Veteran required assistive devices or the assistance of another person to walk more than 1 block.  The Veteran was noted to require the use of a wheelchair.  At the time of the March 2016 aid and attendance examination, the Veteran was not yet service-connected for depression.

Additionally, August 2017 and November 2017 Disability Benefit Questionnaires (DBQs) indicated that the Veteran had multiple mental health disorders including major depressive disorder, PTSD, and a mild neurocognitive disorder.  The examiner found that these conditions resulted in total occupational and social impairment and that there was too much overlap in symptoms to differentiate the level of occupational and social impairment due to each condition.  VA treatment records document mild neuro-cognitive impairment.  A November 2016 functional assessment indicates that the Veteran could manage day-to-day purchases but needed help with banking and major purchases, and that he was not capable of dispensing his own medication.  The functional assessment also indicated that the Veteran is dependent on others for bathing, dressing, toileting, transferring, shopping, housekeeping, food preparation, and laundry.  The Veteran was noted to be feeding independent, able to dial a few well-known telephone numbers, and travel on public transportation when assisted or accompanied by another.  He was also noted to have fallen in the preceding 12 months.  The Veteran's wife, now deceased, was noted to assist him with all of his activities of daily living (ADLs) at that time; however, the Veteran also reported that she was unable to do this because of her own health issues.  The Veteran's VA treatment records document memory issues, cognitive impairment, and suicidal thoughts.  A May 2016 VA treatment record stated that the Veteran's foot drop contributes to his mobility loss and his cognitive impairment to his debility.  The Veteran is noted to be a poor historian with cognitive deficits to include memory, problem solving, and insight as primary factors limiting his ability to adapt to his physical deficits.  

The August 2017 and November 2017 VA DBQs include findings that the Veteran's service-connected mental health disorders result in neglect of personal appearance and hygiene, disorientation to time and place, obsessive rituals that interfere with routine activities, chronic sleep impairment, impairment of short and long term memory, circumstantial speech, difficulty understanding complex demands, impaired judgement, impaired abstract thinking, gross impairment in thought process or communication, near-continuous panic or depression affecting the ability to function independently, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  Moreover, a private October 2016 psychological evaluation identifies memory and concentration issues worsened by depression, anxiety, tinnitus, and bilateral hearing loss, as well as an increased susceptibility to unintentional injury to self and others.

Although there is significant evidence that the Veteran's non-service-connected back pain and bilateral foot drop substantially compromise his physical well-being and ability to function independently, there is also substantial probative evidence indicating that the Veteran's service-connected mental health disorder results in mental incapacity that results in the Veteran requiring care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  Accordingly, the Board finds that the criteria for entitlement to SMC on the basis of aid and attendance have been met.  38 U.S.C. § 1114 (2012); 38 C.F.R. § 3.350 (2017).


IV.   Entitlement to an Increased Rating for Bilateral Hearing Loss

A. Schedular Rating

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See generally Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz. 38 C.F.R. § 4.85(d).  To rate the degree of disability for hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  § 4.85(h), Table VI.  The assignment of disability ratings for hearing impairment is derived from a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Table VI and Table VIA assign the Veteran a hearing loss level symbolized by a Roman numeral designation, from I to XI.  Id.  Once the Veteran's results are charted on either Table VI or Table VIA and assigned a corresponding Roman numeral, the Veteran is accorded a percentage evaluation for his hearing loss on the basis of the level (I-XI) indicated by his audiogram and/or Maryland CNC Test results.  Id.  Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a).  Each ear will be evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

In conjunction with his claim for an increased rating, the Veteran was afforded a VA audiological examination in June 2016.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT
50
55
65
65
58.75
LEFT
40
45
45
50
45

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 72 percent in the left ear.  The Veteran described functional loss as having a hard time "sinking in" information for understanding and that he first noticed he had a hearing issue when he began speaking too loudly and not understanding what was being said.  He reported his right ear is worse than his left ear.

Under the rating criteria, the examination results constitute Level IV hearing impairment in both ears.  When considered together, the result is a 10 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is inapplicable because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is inapplicable because the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

According to VA treatment records, the Veteran was fitted for new hearing aids in October 2016.  The Veteran had cerumen removed in September 2016, following a notation that the Veteran's had cerumen impaction in August 2016.  The Veteran is noted to have mild to severe sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear.

Based on the foregoing, the Board finds that a 10 percent rating most closely approximates the severity of the Veteran's hearing loss based on the mechanical application of the Veteran's puretone threshold averages and Maryland CNC speech discrimination results, as discussed above.  

With regard to the functional loss reported by the Veteran, a review of the regulatory history of 38 C.F.R. §§ 4.85 and 4.86 indicate that the rating schedule contemplates such symptoms as functional loss, such as having difficulty hearing the television or in other situations.  The rating criteria for hearing loss were last revised in May 1999, and these revisions were effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  For this most recent revision of these hearing loss rating regulations, VA sought the assistance of the Veterans Health Administration (VHA) in developing rating criteria to address cases where speech discrimination tests might not fully reflect the severity of communicative functioning experienced by some veterans even with the use of hearing aids, particularly in the presence of any environmental noise.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds, as the case with VA examinations, does not always reflect the extent of impairment experienced in the Veteran's day-to-day life.  Subsequently, the puretone threshold requirements for Levels I-XI in Table VIA considered the findings and recommendations of VHA with regard to day-to-day functional impairment and the presence of environmental noise.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real-life setting.  59 Fed. Reg. 17295 (April 12, 1994).  Recently, the Court agreed, noting that when VA evaluates hearing loss "VA measures a veteran's ability to hear certain frequencies at specific volumes and to understand speech, using rating tables to correlate the results of audiometric testing with varying degrees of disability."  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  

Accordingly, the Board finds that the criteria for entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2017).





ORDER

The Veteran's petition to reopen his claim of entitlement to service connection for OSA is granted.

Entitlement to SMC on the basis of aid and attendance criteria is granted.

Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss is denied.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded claim development assistance.

Entitlement to Service Connection for OSA

Although a private physician, Dr. H. S., submitted a February 2017 etiology opinion with regard to the Veteran's OSA as secondary to his service-connected depression, it contains some contradictory findings.  For example, it states that the Veteran's OSA aggravates his psychiatric symptoms, but then states elsewhere that the Veteran's depressive symptoms permanently aggravate his OSA.  Accordingly, remand of the Veteran's OSA claim is required for procurement of a VA examination and accompanying etiology opinion.

Entitlement to Service Connection for a Stroke

The Board notes that a February 2017 positive etiology opinion attributed the Veteran's hypertension, stroke, and current stroke residuals, to include right foot drop, to his service-connected depression.  This positive etiology opinion was premised on a review of Loma Linda VA Medical Center (VAMC) records showing a diagnosis of hypertension and stroke in 2005 that caused foot drop on the right, further aggravating the weakness of the Veteran's legs and walking instability.  However, a review of the Veteran's private and VA treatment records do not reveal medical documentation of stroke, only that the Veteran reported a history of stroke, and that he has at times been providing inconsistent reports as to when the stroke occurred.  For example, in August 2011, the Veteran reported to a private medical provider that he had a stroke but was not informed until 5 years later; a specific date was not assigned to the Veteran's stroke.  February 2013 VA treatment records indicate that at that time the Veteran reported suffering a stroke 3 years earlier.  Multiple VA treatment records indicate that the Veteran's stroke history is by patient report only, and that the Veteran's stroke history is questionable.  An April 2016 VA treatment record indicates that he was "told" he had a stroke about four years prior.  However, an October 2007 brain imaging report notes extensive bilateral periventricular and subcortical microangiopathic changes, and a February 2017 VA treatment record notes microangiopathic changed due to remote cerebrovascular accident (CVA).

Additionally, VA treatment records document complaints and treatment of drop foot as far back as 2001 at which time the Veteran is noted to have been seen for bilateral foot drop due to bilateral radiculopathy in the lumbar spine.  In October 2003, VA treatment records indicate that the Veteran reported a 1993 injury to his back and that he had pain in his feet; he attributed his bilateral drop foot to injuries to his sciatic nerve.  Late 1980s and early 1990s private treatment records document mild to moderate spondylosis of the lumbar spine.  A November 2013 VA opinion addressing the Veteran's hallux valgus indicates that the Veteran has severe radiculopathy affecting his hips, right knee, and feet that is primarily due to a condition of his lumbar spine, stroke residuals, and diabetic peripheral neuropathy.  Recent VA treatment records classify the Veteran's bilateral foot drop as "unspecified." 

Accordingly, remand of this claim is required to schedule a VA examination clarifying whether the Veteran has had a stroke and if so, whether there is any current evidence of stroke residuals.  Additionally, the Veteran should be provided the opportunity to submit or provide a release authorization for the collection of any private treatment records relevant to whether he suffered a stroke and when this stroke occurred.

Entitlement to a TDIU

Total disability ratings for compensation may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a) (2017).  Such a rating is referred to as a TDIU.  To be considered for assignment of a schedular TDIU the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  However, to calculate whether the Veteran has a 60 percent rating or 40 percent rating for at least one disability, the following types of disabilities may be combined: (1) disabilities of one or both upper extremities, or of one or both lower extremities; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id.  Such disabilities may be combined in accordance with 38 C.F.R. § 4.25, Table I (2017).

As stated above, the Veteran is service-connected as follows: (1) major depression, for which he receives a 100 percent rating; (2) hallux valgus of the left foot, for which he receives a 10 percent rating; (3) hallux valgus of the right foot, for which he receives a 10 percent rating; (4) tinnitus, for which he receives a 10 percent rating; and (5) bilateral hearing loss, for which he receives a 10 percent rating.  He also has non-compensable ratings for his bilateral hammertoe conditions and a left toe scar.  As noted above, the Veteran has not yet been assigned an initial rating for his hypertension.  He therefore meets the minimum schedular eligibility requirements for TDIU entitlement.

The remaining question is whether his service-connected disabilities preclude him from engaging in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Notably, this inquiry must focus on whether, in light of his service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

The Board notes that the attainment of a 100 percent combined schedular rating does not always render moot a subsequent TDIU claim.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level), when considered together with another disability or disabilities separately rated at 60 percent or more, could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s).  In Bradley, the veteran had been in receipt of a TDIU until he was awarded a 100 percent combined rating.  22 Vet. App. 280.  The Court determined, however, that "the Secretary should have assessed whether [the veteran's] TDIU rating was warranted based on his [posttraumatic stress disorder (PTSD)] alone before substituting a combined total rating for his TDIU rating."  Id. at 294.  In that regard, the Court reasoned that "a TDIU rating for PTSD alone would entitle [the Veteran] to SMC benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating."  Id.  Accordingly, under Bradley, VA should consider whether a TDIU is warranted for a particular service-connected disability even when a schedular 100 percent rating is already in effect for other service-connected disabilities because it affects the veteran's eligibility for SMC under section 1114(s).  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley, 22 Vet. App. at 294.  

As the foregoing applies to this case, the Veteran is 100 percent service-connected for depression and his attorney submitted an October 2016 psychological evaluation that contained an employability analysis indicating that the Veteran's bilateral hearing loss as well as other service-connected and non-service-connected disabilities affect the Veteran's ability to work.  However, while the evaluation specifically discusses concentration and focus difficulties as well as communication interference and difficulty listening to directives, it is unclear to what extent the evaluation was referring to the functional impairment caused by the Veteran's hearing loss or the functional impairment caused by his depression (which the evaluation concluded was caused by the Veteran's service-connected disabilities to include his bilateral hearing loss).  As such, remand of the Veteran's TDIU claim is required to conduct a general medical examination assessing the functional impairment caused by the Veteran's service-connected disabilities other than depression, to include his bilateral hearing loss.

Finally as a review of the record reveals that the Veteran is currently in receipt of medical treatment through VA, on remand any outstanding treatment records should be procured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's outstanding VA treatment records relevant to the claims being remanded and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Contact the Veteran and inform him that medical treatment records documenting the initial occurrence of his stroke are not currently associated with the claims file and provide him with a release authorization form for the collection of any outstanding private medical records pertinent to his stroke.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of his OSA after the development in (1) and (2) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner should review the February 2017 etiology opinion discussed above in the body of this remand decision and then provide the following opinions:

i. Is it is at least as likely as not (50 percent or greater probability) the Veteran's OSA is proximately due to or the result of his service-connected depression; and;

ii. Is it is at least as likely as not (50 percent or greater probability) that the Veteran's OSA has been aggravated beyond its natural progression by his service-connected depression during the appeal period.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any current stroke residuals after the development in (1) and (2) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner should review the relevant private and VA treatment records discussed above in the body of this remand decision and then provide the following opinions:

i. Does the Veteran have any current stroke residuals, to include bilateral drop foot?  The examiner should discuss VA treatment records from 2001 to 2003 that document complaints and treatment for bilateral drop foot and the presence of any diabetic peripheral neuropathy.  The examiner should also address the February 2017 private etiology opinion.

ii. Then the examiner should determine, whether it is at least as likely as not (50 percent or greater probability) the Veteran had a stroke and/or stroke residuals that are proximately due to or the result of his service-connected depression and/or hypertension; and;

iii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran had a stroke or has current stroke residuals that have been aggravated beyond their natural progression by his service-connected depression and/or hypertension during the appeal period.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5. Schedule the Veteran for a general medical examination assessing the Veteran's non-psychiatric service-connected disabilities.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner should assess the functional limitations caused by the Veteran's non-psychiatric service-connected conditions and their impact on his daily activities and ability to work.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

6. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action

7. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


